EXHIBIT 10.2
Summary of Compensation Terms — Stephen Zarrilli

     
Annual Base Salary
  $340,000 
 
   
Annual Cash Incentive
  In lieu of fiscal year 2008 incentive payment, signing bonus payment to be
made in the amount of $113,750 (which is an amount equal to 100% of pro rata
portion of annual incentive target, based upon hire date). To be paid on first
regular payroll date following hire date.
 
   
Long Term Equity Incentives
  • Option to purchase 375,000 shares of common stock at an exercise price equal
to the average of the high and low prices of a share of Safeguard common stock
on June 30, 2008 (Registrant’s quarterly grant date for new hires); option will
vest 25% on the first anniversary and in 36 equal monthly installments
thereafter and will have an eight-year term.
 
   
 
  • Option to purchase 1,125,000 shares of common stock at an exercise price
equal to the average of the high and low prices of a share of Safeguard common
stock on June 30, 2008 (Registrant’s quarterly grant date for new hires); option
will vest incrementally based upon sustained improvement in Safeguard’s stock
price as set forth in the following table, with pro rata vesting between the
defined stock price levels being tested as of each June 30 and December 31
during the term of the option:

      Percentage Vesting   Sustained Stock Price
  First 20%
  $3.1548 
  Next 30%
  $4.6466 
  Next 40%
  $6.5114 
  Final 10%
  $7.2246 

     
 
  These option grants are intended to meet the employment inducement award
exemption provided under Section 303A.08 of the New York Stock Exchange Listed
Company Manual.
 
   
Severance
  If employment with Safeguard is terminated by Safeguard without cause or by
executive for good reason within eighteen (18) months following a change of
control of Safeguard or executive is terminated for any reason other than for
cause, resignation without good reason or as a result of death or disability:

  •   Beginning with 2009 fiscal year, pro rata portion of current year’s
management incentive plan payout based on actual achievement as of the end of
the most recent completed calendar quarter;     •   Lump sum payment equal to
1.5 times his annual salary;     •   Up to twelve (12) months continued coverage
under Safeguard’s medical and health plans and life insurance plans;     •   In
a separation other than following a change of control, time-based vesting
options will fully vest and remain exercisable for 36 months and vested
market-based options will remain exercisable for 12 months;     •   In a change
of control separation, time-based vesting options will fully vest and remain
exercisable for 36 months; all market-based options that have not otherwise
vested will vest and remain exercisable for 24 months.

     
 
  The severance benefits described above are conditioned upon Mr. Zarrilli’s
delivery of a customary release to Safeguard.
 
   
Benefits
  Participation in Safeguard’s standard executive-level benefit programs,
including health, dental, and vision plans; life and disability insurance;
401K/deferred compensation plan, but not including any car allowance, annual
expense allowance, or executive medical plan.

 

